 

Exhibit 10.01

 

NINTH AMENDMENT TO LEASE

 

THIS NINTH AMENDMENT TO LEASE (“Agreement”) dated this 9th day of December, 2013
(the “Effective Date”), is made and entered into by and between HOLLIS STREET
INVESTORS II, LLC, a Delaware limited liability company (“Landlord”) and
LEAPFROG ENTERPRISES, INC., a Delaware corporation (“Tenant”).

 

BACKGROUND

 

A.           Landlord and Tenant entered into that certain Lease Agreement dated
November 14, 2000, for approximately 40,060 rentable square feet of space (the
“Premises”) located at 6401 Hollis Street, Suite 150, Emeryville, California, as
more fully described in the Lease.

 

B.           The Lease has been amended by a First Amendment to Lease dated
April 30, 2001.

 

C.           The Lease has been amended by a Second Amendment to Lease dated
February 22, 2002, whereby the Premises were expanded by an additional 30,770
rentable square feet and Tenant’s Pro Rata Share was increased to Fifty-One and
Sixty-Two Hundredths Percent (51.62%).

 

D.           The Lease has been amended by a Third Amendment to Lease dated
March 27, 2003, whereby the Premises were expanded by an additional 31,980
rentable square feet and Tenant’s Pro Rata Share was increased to Seventy-Four
and Ninety-Three Hundredths Percent (74.93%).

 

E.           The Lease has been amended by a Fourth Amendment to Lease dated
March 27, 2003.

 

F.           The Lease has been amended by a Fifth Amendment to Lease dated
March 7, 2005, whereby the Lease Term was extended until March 31, 2016.

 

G.           The Lease has been amended by a Sixth Amendment to Lease dated
March 22, 2006, whereby the size of the Premises was increased by an additional
34,393 rental square feet known as Suite 125.

 

H.           The Lease has been amended by a Seventh Amendment to Lease dated
December 6, 2010, whereby the Lease was terminated as to Suite 175 consisting of
30,770 rental square feet.

 

I.           The Lease has been amended by the Eighth Amendment to Lease dated
June 2, 2011, whereby Landlord granted Tenant use of “Rooftop Equipment” (as
defined therein).

 

 

 

 

J.           The Lease Agreement, as amended from time to time, is referred to
as the “Lease”.

 

K.          The Premises currently contain 106,433 rentable square feet.

 

L.           The current term of the Lease expires on March 31, 2016.

 

M.          Tenant desires to lease Suite 160 in the building known as building
B, located at 1480 64th Street, Emeryville, California (“Building B”) on a
temporary basis.

 

N.           Landlord and Tenant desire to amend the terms and conditions of the
Lease as set forth in this Agreement.

 

O.           Capitalized terms used but not otherwise defined herein shall have
the meanings ascribed to them in the Lease.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the parties hereby mutually agree as follows:

 

1.          TEMPORARY PREMISES. From and after the Effective Date of this
Agreement until January 31, 2015 (“Temporary Premises Term”), Tenant shall be
allowed to occupy Suite 160 in Building B (the “Temporary Premises”). The
Temporary Premises consist of approximately 3,129 rentable square feet. During
the Temporary Premises Term, the term “Common Areas,” as defined in the Lease,
shall include the common areas in Building B.

 

2.          TEMPORARY PREMISES BASE RENT. The Base Rent for the Temporary
Premises shall be Two and 50/100 Dollars ($2.50) per rentable square foot per
month, full service, for a total of Seven Thousand Eight Hundred Twenty-two and
50/100 Dollars ($7,822.50) per month, fully serviced, payable in advance on the
first day of each month during the Temporary Premises Term.

 

3.          RENT CREDIT. Landlord shall provide Tenant with a rent credit in the
amount of One Thousand Two Hundred Fifty and No/100 Dollars ($1,250.00) to be
applied to the first month’s Base Rent.

 

4.          CONDITION OF TEMPORARY PREMISES. Tenant shall accept the Temporary
Premises in its current ‘as is’ condition and acknowledges that Tenant is not
relying on any representations or warranties by Landlord, its agents or any
other persons regarding the Premises or Building B.

 

5.          AUTHORITY. Tenant represents and warrants that all necessary
corporate actions have been duly taken to permit Tenant to enter into this
Agreement and that the person signing this Agreement on behalf of Tenant has
been duly authorized and instructed to execute this Agreement. Landlord
represents and warrants that all necessary company actions have been duly taken
to permit Landlord to enter into this Agreement and that the person signing this
Agreement on behalf of Landlord has been duly authorized and instructed to sign
this Agreement.

 

2

 

 

6.          BROKERS. Each of Landlord and Tenant warrants and represents that it
has dealt with no real estate broker in connection with this Agreement and that
no broker is entitled to any commission on account of this Agreement. The party
who breaches this warranty shall defend, hold harmless and indemnify the other
from any loss, cost, damage or expense, including reasonable attorneys’ fees,
arising from the breach; Landlord’s indemnity of Tenant shall include claims by
the Broker. Landlord is solely responsible for paying the commission of the
Broker in accordance with a separate agreement.

 

7.          FULL FORCE AND EFFECT. Except as expressly modified above, all terms
and conditions of the Lease remain in full force and effect and are hereby
ratified and confirmed. Landlord and Tenant hereby acknowledge and agree that,
except as provided in this Agreement, the Lease has not been modified, amended,
canceled, terminated, released, superseded or otherwise rendered of no force or
effect.

 

[Signatures follow on next page.]

 

3

 

 

Designated Address for Landlord:

 

Hollis Street Investors II LLC

c/o Bentall Kennedy (U.S.) Limited Partnership

Attn: Dir. of Asset Management

1215 Fourth Avenue, Suite 2400

Seattle, WA 98161

Facsimile: 206-682-4769

 

and to:

 

Hollis Street Investors II LLC

c/o Bentall Kennedy (U.S.) Limited Partnership

Attn: Dir. of Asset Management

7315 Wisconsin Ave., Ste. 350 West

Bethesda, MD 20814

Facsimile: 301-656-9339

 

and to:

 

MEPT Edgemoor REIT, LLC

c/o NewTower Trust Company

Attn: President/MEPT or Patrick O. Mayberry

3 Bethesda Metro Center, Suite 1600

Bethesda, MD 20814

Facsimile: 240-235-9961

 

 

LANDLORD:

 

Hollis Street Investors II LLC, a Delaware limited liability company

 

By: Hollis Street Investors, L.L.C, a Delaware limited liability company, its
Sole Member

 

By: MEPT Hollis Street LLC, a Delaware limited liability company, its Manager

 

By: MEPT Edgemoor REIT LLC, a Delaware limited liability company, its Manager

 

By: Bentall Kennedy (U.S.) Limited Partnership, its Authorized Signatory

 

By: Bentall Kennedy (U.S.) G.P. LLC, its General Partner

 

By: /s/ Mark D. Reinikka        

Name: Mark D. Reinikka         

Its: Senior Vice President        

 

By: /s/ Scott Matthews            

Name: Scott M. Matthews       

Its: Senior Vice President          

 

Designated Address for Tenant:

 

Leapfrog Enterprises, Inc.

Attn: Director of Real Estate and Facilities

6401 Hollis Street

Emeryville, CA 94608

 

With a copy to:

 

Leapfrog Enterprises, Inc.

Attn: General Counsel

6401 Hollis Street

Emeryville, CA 94608

 

TENANT:

 

Leapfrog Enterprises, Inc., a Delaware corporation

 

By:  /s/ Raymond L. Arthur               

Name: Raymond L. Arthur                

Its:   CFO                                           

 



 

4

 

